 In the Matter of CASTLEDOME CoinCoiri r,EMPLOYERandMETAL MINERS AND PROCESSERSLOCAL No. 24273, AFL,PETITIONERCase No.21-RC-401.-Decided October29, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the hearing, International Association of Ma-chinists and its Gila Valley Lodge No. 1342, herein called Intervenor,moved to dismiss the petition on the ground, among others, that theunit sought is inappropriate.For the reasons hereinafter set forth,the motion to dismiss is granted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Petitioner and the Intervenor are labor organizations whichclaim to represent employees of the Employer.3.The Petitioner seeks a unit of lead repairmen, repairmen, andrepairmen's helpers at the Employer's mill and crusher plants inMiami, Arizona, excluding watchmen, timekeepers, clerical, adminis-trative and executive employees, foremen, and all other supervisorswithin the meaning of the Act. The Intervenor contends that theunit is inappropriate because the work performed by the repairmenin the proposed unit is closely integrated with the work of other em-ployees, and because the repairmen are part of an existing Board-certified unit.The Employer takes no position as to the appropriate-ness of the unit.*Houston, Murdock, and Gray80 N. L. R. B., No. 14.54 CASTLE DOME COPPER COMPANY55The Intervenor was certified by the Board in 1943 as the bargain-ing representative of the Employer's repairmen and mechanics,, in-cluding the employees now sought by the Petitioner.The employeesin the proposed unit are not highly skilled craftsmen.Their workis closely integrated with the work done by mechanics and machinists,and is similar to the work of other repairmen who are presently rep-resented by the Intervenor and whom the Petitioner does not seekto include in the proposed unit.The repairmen sought are under thesupervision of two foremen who also supervise production employees.The repairmen are frequently assigned to work with machinists, andwhen so assigned, they are under the supervision of the machinistswith whom they are working.In view of the facts set forth above, we see no reason for severingthe group of repairmen sought by the Petitioner from the unit pre-viously established by the board, and we shall accordingly dismiss thepetition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.1Matter of Castle Dome Copper Co.,Inc.,52 N. L. R. B. 135.